  3:19-cv-00595-JMC-SVH     Date Filed 09/21/20   Entry Number 35   Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Kellen Brown, Administrator of        )      C/A No.: 0:19-595-JMC-SVH
 the Estate of Tiffany Brown,          )
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )
 Leon Lott, in his capacity as         )                 ORDER
 Sheriff of the Richland County        )
 Sheriff’s Department, and Joe         )
 Phillip Smith, in his individual      )
 capacity,                             )
                                       )
                   Defendants.         )
                                       )

       This suit concerns the allegedly improper arrest of Tiffany Brown

(“Brown”) on January 30, 2017, for assault and battery, third degree. [See ECF

No. 1-1 ¶ 17]. This matter comes before the court on the motion to quash

Plaintiff’s deposition subpoena, submitted by the Honorable Barbara Wofford-

Kanwat, a non-party to this suit, a Magistrate Court Judge within the State of

South Carolina’s Unified Judicial System, and the judge who issued the arrest

warrant for Brown based on information she received from Joe Phillip Smith

(“Smith”), the prosecuting officer in the underlying criminal matter. [ECF No.

32].

       All pretrial proceedings in this case were referred to the undersigned

pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civ. Rule
  3:19-cv-00595-JMC-SVH     Date Filed 09/21/20   Entry Number 35   Page 2 of 5




73.02(B)(2)(f) (D.S.C.). For the following reasons, the undersigned grants the

motion.

      Plaintiff seeks to take Judge Wofford-Kanwat’s deposition concerning

the following questions:

      1.    Does the arrest warrant (“Warrant”) attached as Exhibit A
      appear to be a true and correct copy of the arrest warrant sought
      from you by Joe Phillip Smith (“Smith”) as against Tiffany
      Williams for Assault and Battery 3rd Degree on or about January
      9, 2017; if not, please explain why?

      2.   Does the warrant worksheet (“Worksheet”) attached as
      Exhibit B appear to be a true and correct copy of the worksheet
      accompanying the Warrant with notations; if not, please explain
      why?

      3.   Do the written notations (“Notations”) contained on the
      Worksheet appear to be true and correct Notations created by
      yourself at or about the time Smith provided sworn testimony
      pursuant to his request for the Warrant; if not, please explain why?

      4.    Is it your habit or routine to make notations of exculpatory
      testimony of a sworn Witness on warrant worksheets; if not, please
      explain why?

      5.     Do you recognize any exculpatory statement Notations on
      the Worksheet as made by Smith? If no, is the absence of any
      exculpatory statement Notations an indication that Smith did not
      present any exculpatory evidence in his sworn testimony pursuant
      to his request for an arrest warrant; if not, please explain why?

[ECF No 32-2 at 7; ECF No. 33 at 3].

      The Supreme Court of South Carolina has addressed the issue currently

before the court In re Whetstone, 580 S.E.2d 447 (S.C. 2003). In Whetstone, a

former circuit court judge moved to quash a subpoena requiring him to testify


                                       2
  3:19-cv-00595-JMC-SVH      Date Filed 09/21/20    Entry Number 35   Page 3 of 5




in a hearing about a case over which the judge had previously presided. The

court held a judge cannot be compelled “to testify regarding a case in which he

previously presided unless the testimony is: 1) critical; and 2) can be obtained

by no other means,” and further held that there was “[n]o relevant need for

Whetstone’s testimony” sufficient to overcome “ the presumption judges should

not be called to testify regarding matters from a case over which they

previously presided.” Id. at 448–49; see also United States v. Dowdy, 440 F.

Supp. 894, 896 (W.D. Va. 1977) (“courts have refused to issue subpoenas for

oral testimony of the decision-makers as to the basis for their opinions absent

extreme and extraordinary circumstances”).

      Here,   Plaintiff   seeks   information      from   Judge   Wofford-Kanwat

concerning the information she received from Smith and relied upon for

purposes of establishing probable cause in the underlying criminal matter

against Brown. More specially, it is Plaintiff’s contention based on the general

practices of both Smith and Judge Wofford-Kanwat, that Smith did not inform

Judge Wofford-Kanwat of exculpatory allegations of which he was aware in

seeking the arrest warrant. [See ECF No. 33 at 1–3].

      Regarding the applicable Whetstone test, here, the relevant documents

already in Plaintiff’s possession, the arrest warrant affidavit, arrest warrant,

and warrant worksheet, are the best evidence for the questioning sought by

counsel. See State v. Talbert, 19 S.E. 852 (S.C. 1892) (finding a judge should


                                       3
     3:19-cv-00595-JMC-SVH   Date Filed 09/21/20   Entry Number 35   Page 4 of 5




not testify about the issuance of an arrest warrant because the arrest warrant

itself was the best evidence of the fact sought). Further, Smith is available to

testify regarding the information he conveyed to Judge Wofford-Kanwat with

respect to the issuance of the arrest warrant.

        Plaintiff makes a number of arguments in opposition. First, Plaintiff

argues the requests are extremely limited and “almost exclusively concern

record keeping measures.” [ECF No. 33 at 5]. The undersigned rejects this

argument. Plaintiff’s questions concerning the authenticity of the arrest

warrant and related documents, although doubtless critical to Plaintiff’s case,

can be obtained by other means such as obtaining certified copies of the

documents or through the deposition testimony of Smith.

        Plaintiff additionally argues that these requests do not seek Judge

Wofford-Kanwat’s mental processes and are only aimed at obtaining

information she obtained from Smith. Id. Plaintiff argues “the records of

Smith’s material disclosures to Movant are critical to presenting his case as

against Smith and defending against forthcoming defenses of qualified

immunity,” and, that “in light of Smith’s lack of certainty in what was disclosed

to Movant in seeking Tiffany’s Arrest Warrant, Movant is the only other

witness available to answer these Requests and so the information can not be

obtained by any other means at this time.” Id. 1 Plaintiff cites no case law in


1   Smith has testified that he would have informed Judge Wofford-Kanwat, as
                                       4
  3:19-cv-00595-JMC-SVH     Date Filed 09/21/20   Entry Number 35   Page 5 of 5




support.

      Plaintiff’s questions inquire primarily about whether Judge Wofford-

Kanwat normally recorded exculpatory testimony on warrant worksheets and

whether a lack of such recording in this case means no such testimony was

provided. Although Plaintiff tries to classify it otherwise, she seeks Judge

Wofford-Kanwat’s mental impressions and mental processes concerning the

arrest warrant she executed on January 9, 2017. See Dowdy, 440 F. Supp. at

896 (holding that where the record provides support for the trial court’s

decision, “an examination into the mental processes of the judge will not be

allowed”); see also Hensley v. Alcon Labs., Inc., 197 F. Supp. 2d 548, 550

(S.D.W. Va. 2002) (“Absent a showing of extraordinary need, a judge may not

be compelled to testify about matters observed as the consequence of the

performance of his official duties.”). Therefore, the court grants the motion to

quash Plaintiff’s deposition subpoena.

      IT IS SO ORDERED.



September 21, 2020                         Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




a matter of practice, before securing the arrest warrant about “the different
accounts of what took place” from others, but could not recall specifically
providing any account that another person, not Brown, was the aggressor other
than what was contained in the narrative of the affidavit. [ECF No. 33-1 at
62:1–24].
                                      5
